t c memo united_states tax_court estate of charlene b shurtz deceased bonnie k case a k a bonnie cathleen case executrix petitioner v commissioner of internal revenue respondent docket no filed date harris h barnes iii for petitioner gwendolyn c walker for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency in federal estate_tax of dollar_figure and an addition_to_tax pursuant to sec_6651 of dollar_figure against the estate of charlene b shurtz the estate the issues for decision are whether the values of assets transferred by charlene b shurtz hereinafter referred to as mrs shurtz or decedent years before her death to her family limited_partnership doulos l p are included in the value of her gross_estate pursuant to sec_2036 and or a if the values of the assets transferred to doulos l p are includable in the value of decedent’s gross_estate then a the values of the assets transferred and b whether the values of assets that are included in the value of decedent’s gross_estate under sec_2036 qualify for the marital_deduction under sec_2056 as property included in the gross_estate and whether the estate is liable for an addition_to_tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death i charlene b shurtz findings_of_fact mrs shurtz died testate on date at the age of in california she was survived by her husband the reverend richard shurtz reverend shurtz and her two adult children bonnie k case kathy case and richard l shurtz rick shurtz kathy case is the executrix of the estate she resided in california at all relevant times 1reverend richard shurtz died on date decedent was one of three children of charles a barge and bonnie inez barge the barges the barges and their descendants the barge family owned and managed first directly and then indirectly through family partnerships timberland in the state of mississippi the barge timberland mrs shurtz grew up in mississippi with her two siblings charles richard barge richard barge and betty morris theirs was a religious household and their religious beliefs strongly influenced how they lived the barge family felt that the land was given to them by providence and hence they were stewards of the land and should use its bounty to do god’s work from to mrs shurtz and her family the shurtzes lived outside the united_states performing missionary work in brazil and mexico they returned to the united_states when reverend shurtz became the pastor of a church in montebello california although mrs shurtz was wealthy her wealth coming from gifts and inheritance from her parents the shurtzes lived modestly by the shurtzes’ net_worth was approximately dollar_figure million in keeping with their philosophy mrs shurtz and her husband used their wealth to contribute to a broad range of charities including evangelical missions humanitarian aid groups church construction and groups that assisted orphans between and mrs shurtz and reverend shurtz donated approximately dollar_figure to charity in mrs shurtz developed parkinson’s disease she was able to manage her condition with medication and her illness did not affect her cognitive abilities in when doulos l p was established see infra pp mrs shurtz’s parkinson’s disease was under control she was able to maintain her home in california travel to mississippi every year and perform missionary work in several african countries ii the family business c a barge timberlands l p the barge family increased through the generations and more members of the family acquired ownership interests in the barge timberland by at least family members held separate undivided interests in the barge timberland walter gomel an attorney informed the barge family that having numerous undivided interests in the barge timberland could create difficulties in the operation and management of the business at trial richard barge testified that mr gomel told him you’re going to have a problem because if you make a timber sale you’ve got to have the signatures of all these people and he said your business is not going to function the way it’s set up and he suggested a partnership limited_partnership consequently on date c a barge timberlands l p timberlands l p was established as the entity to operate the family timber business all of the persons and trusts having an interest in the barge timberland joined timberlands l p at its inception the ownership of timberlands l p was general_partner capital_account ownership percentage barge timberlands management inc btm dollar_figure percent limited partners capital_account ownership percentage dollar_figure bonnie inez barge big_number richard barge big_number betty morris mrs shurtz big_number trusts for grandchildren big_number percent percent percent percent percent btm was incorporated to be the general_partner of timberlands l p btm’s sole asset was a 2-percent general_partnership interest in timberlands l p the shareholders of btm were mrs shurtz richard barge and betty morris mrs shurtz owned one- third of btm’s stock at the time of her death richard barge and betty morris each owned a one-third interest as well on the date of mrs shurtz’s death timberlands l p ’s principal asset was big_number acres of mississippi timberland the partnership_agreement of timberlands l p required the partnership to distribute not less than percent of its net_income to its partners each year the reason for this requirement was to enable the partners to have funds to pay taxes on their distributive shares of timberlands l p ’s profits iii the shurtz family limited partnership--doulos l p not long after the establishment of timberlands l p mrs shurtz richard barge betty morris and their respective spouses approached james dossett an experienced tax attorney and one of his partners leonard martin to obtain tax and business advice they had several concerns the first of which was the protection of the family’s interest in the barge timberland specifically because of the jackpot justice that the barge family members and their spouses believed existed in mississippi they were concerned that were they to be sued and a judgment entered against them they could lose control of the family business to avoid this problem mr dossett recommended that each family hold its timberlands l p interest in a limited_partnership mr dossett informed them that if they followed this recommendation the family timber business could be protected since a judgment creditor would not be able to seize the underlying timberland but rather would have only a right to distributions made by timberlands l p to its partners mrs shurtz wanted to give her children and grandchildren interests in the acres of timberland that she had acquired from her parents on the basis of her experience with timberlands l p mrs shurtz had concerns with respect to the creation of a large number of undivided interests in the timberland further mrs shurtz and reverend shurtz wanted to minimize or if possible eliminate estate_taxes with respect to the value of these assets upon mrs shurtz’s death mr dossett informed mrs shurtz that using a family limited_partnership would also mitigate these concerns thus to alleviate the shurtzes’ concerns mrs and reverend shurtz formed doulos l p on date a project planning note drafted by reverend shurtz on date stated that the purpose of the project was to build doulos l p into a functioning limited_partnership in order to reduce the estate provide asset protection provide for heirs provide for the lord’s work the doulos l p partnership_agreement contained language to restrict an outsider from acquiring an interest in the partnership to this end sec_11 substituted limited_partner of the partnership_agreement provides no transferee of the whole or any portion of a partnership_interest owned as a limited_partner who is not already a partner in the partnership shall have to right to become a substituted limited_partner in place of the assignor unless b the written consent of the general partners to such substitution shall be obtained which consent may be given or 2richard barge and betty morris and their families similarly formed family limited_partnerships withheld in the sole and absolute discretion of the general partners sec_11 further restrictions on transfers of the partnership_agreement provides that if any member of mrs and reverend shurtz’s immediate_family marries and that family_member dies or divorces then the surviving or divorced spouse of the immediate_family member shall offer to sell all partnership_interest owned by such surviving or divorced spouse back to the shurtz family sec_11 b further provides that if there is a transfer of any partnership_interest in any voluntary or involuntary manner under judicial order legal process execution attachment or other legal action the person who acquired the interest shall offer to sell the interest to the shurtz family because the acres of timberland were owned only by mrs shurtz in order to create a partnership ie doulos l p to hold the property it was necessary for her to transfer an interest in the acres to another person consequently on date mrs shurtz transferred a 6-percent interest in the acres to reverend shurtz on date sec_11 of the partnership_agreement provides that if a general partner’s partnership_interest is seized by a creditor it will be automatically converted to a limited_partnership_interest 4a valuation study conducted by leonard martin determined that the contribution of an undivided 6-percent interest in the continued reverend shurtz contributed his 6-percent interest in the acres to doulos l p for a 1-percent general_partnership interest also on date mrs shurtz contributed her then-undivided 4-percent interest in the acres as well as her 16-percent limited_partnership_interest in timberlands l p to doulos l p for a 1-percent general_partnership interest and a 98-percent limited_partnership_interest mrs and reverend shurtz used the services of gordon romberger a certified_public_accountant beginning in or mr romberger prepared mrs and reverend shurtz’s federal and state tax returns at all times thereafter mr romberger drafted a schedule apparently for purposes of trial that was based on mrs and reverend shurtz’s personal income_tax returns and reflected mrs and reverend shurtz’s federal and mississippi incomes as reported on their tax returns from through mrs and reverend shurtz’s mississippi income_averaging dollar_figure per year was generated from their interests in doulos l p and from a mississippi bank account mrs and reverend shurtz had non-mississippi income that averaged dollar_figure per year continued acres was equivalent to a 1-percent general_partnership interest 5respondent drafted a schedule designed to show mrs shurtz’s income and expenses after removing doulos-l p -related continued between and mrs shurtz made a total of gifts of 4-percent limited_partnership interests in doulos l p to her children and to trusts for her grandchildren each of these gifts was valued at dollar_figure or less at the time mrs shurtz died in mrs shurtz and reverend shurtz each held a percent general_partnership interest in doulos l p mrs shurtz also held an 6-percent limited_partnership_interest in doulos l p the remaining percent was divided among limited_partnership interests held by mrs shurtz’s children and trusts for her grandchildren doulos l p maintained a capital_account for each partner and issued schedules k-1 form_1065 partner’s share of income credits deductions etc doulos l p filed form_1065 u s return of partnership income each year doulos l p did not maintain books of account as required by sec_4 of the partnership_agreement instead mr romberger created his own work papers like a trial balance in creating the partnership’s tax returns continued income items however in contrast to mr romberger’s schedule respondent’s schedule did not show how and why adjustments were made to mrs shurtz’s income additionally while respondent removed doulos l p ’s related_income items respondent’s schedule included doulos l p ’s related expense items 6the 4-percent transfers were designed to use the annual gift_tax exemption doulos l p was laggard in opening a bank account it did not establish one until date nearly months after the partnership was established the doulos l p bank account was initially a checking account but on date it was changed to a money market account inasmuch as only a limited number of checks each month could be written from the money market account mrs and reverend shurtz paid some of doulos l p ’s disbursements from their personal bank accounts doulos l p reimbursed the shurtzes for some of these payments payments made by mrs and reverend shurtz that were not reimbursed were credited to their capital accounts distributions from doulos l p to its partners were not always proportional in mrs shurtz was the only partner to receive a distribution in only mrs shurtz and reverend shurtz received distributions and in mrs shurtz received a distribution greater than her proportionate share of the partnership’s income however the partnership made up the missed distributions in subsequent years iv the management of doulos l p and timberlands l p the entire barge family was conscientious about managing the family timber business the barge family even had a mission statement in order that each adult family_member could participate in the management of the barge timberland and then timberlands l p beginning in the mid-1980s the barge family held annual meetings in mississippi topics discussed at the meetings included the establishment of a saw mill to process the large trees grown on the barge timberland land maintenance strategies and harvesting strategies minutes of these meetings were kept even though under mississippi law there was no requirement to do so mrs and reverend shurtz regularly attended and actively participated in these meetings indeed it was barge family policy that everyone be consulted before any major decision was made after mrs and reverend shurtz established doulos l p they combined the doulos l p annual meeting with the annual meeting of timberlands l p the timberland doulos l p owned was once a part of the barge timberland doulos l p ’s timberland required active_management similar to that required by the timberland owned by timberlands l p specifically the timberland of both partnerships required planting reforestation and general maintenance 7there is a substantial amount of work involved in keeping timber healthy roads and culverts must be built and maintained in order to properly support the growth of the timber the trees must be thinned so that the growing trees do not interfere with each other pests must be controlled and sometimes trees must be planted because they do not reseed naturally v mrs shurtz’s estate_planning in the shurtzes decided to review their estate plan to that end they approached the dallas seminary foundation an organization affiliated with the dallas theological seminary the seminary that assists individuals in designing estate and charitable gift plans to maximize their charitable_bequests the seminary referred them to lewis wall an attorney who focuses on estate_planning mr wall drafted a revocable_trust agreement entitled the shurtz family_trust agreement to take effect upon the death of either mrs shurtz or reverend shurtz the shurtz family_trust was intended to achieve the following goals assure to the extent possible that there was no federal tax payable at the death of the first spouse minimize federal_estate_taxes at the surviving spouse’s death through proper use of the available unified_credit exemption_amount coupled with use of each of the survivor’s remaining generation-skipping exemption amounts to the extent possible assure that the decedent’s interest in doulos l p remained in the family provide for the remainder of the estate upon the death of the survivor spouse to pass into a charitable_lead_annuity_trust which would provide for a 12-percent-per-year annuity to charity for a term sufficient that the remainder_interest to the family members would be valued at zero or as close to zero as possible form_706 united_states estate and generation-skipping_transfer_tax return for the estate was due by date however it was not filed until date mrs shurtz’s gross_estate was valued at dollar_figure the assets having the greatest values making up the gross_estate were an 6-percent limited_partnership_interest in doulos l p valued at dollar_figure a 1-percent general_partnership interest in doulos l p valued at dollar_figure shares of btm valued at dollar_figure and one-third of the residue of the estate of bonnie barge valued at dollar_figure mrs shurtz’s estate plan was designed to minimize or eliminate the payment of estate_tax to achieve this objective dollar_figure went to a unified_credit_trust and dollar_figure went to trusts qualifying for the marital_deduction deductible expenses of the estate totaled dollar_figure hence after giving consideration to the remaining amount of lifetime unified_credit available to mrs shurtz the estate’s tax advisers believed that no estate_tax was 8the underlying asset of doulos l p the 16-percent limited_partnership_interest in timberlands l p was valued by the estate at dollar_figuredollar_figure due and therefore they were not overly concerned that form_706 was not timely filed opinion a federal estate_tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the estate_tax is imposed on the value of the taxable_estate with specified adjustments sec_2001 the value of a decedent’s taxable_estate is the value of the decedent’s gross_estate less enumerated deductions sec_2051 the value of a gross_estate includes the value of all of the decedent’s property to the extent provided under sec_2031 through i contentions of the parties respondent contends that the values of the assets contributed to doulos l p are includable in the value of mrs shurtz’s gross_estate by reason of her retention of the control use and benefit of the transferred assets within the meaning of sec_2036 and or a on the other hand respondent contends that for purposes of sec_2056 the value of mrs shurtz’s interest in doulos l p should be used to determine the amount of the marital_deduction petitioner posits that mrs shurtz left no taxable_estate because her entire estate was left first to a unified_credit_trust formed to use the unified exemption credit and then to various marital trusts further petitioner contends that sec_2036 does not apply because mrs shurtz’s transfer of assets to doulos l p constituted a bona_fide sale for an adequate_and_full_consideration within the meaning of that provision ii property included in the gross_estate pursuant to sec_2036 we first examine whether the values of assets mrs shurtz transferred to doulos l p ie her interest in timberlands l p and the acres of timberland are included in the value of mrs shurtz’s gross_estate under sec_2036 if these asset values are not so includable there is no estate_tax deficiency sec_2036 is intended to prevent parties from avoiding the estate_tax by means of testamentary substitutes that permit a transferor to retain lifetime enjoyment of purportedly transferred property 417_f3d_468 5th cir affg tcmemo_2003_145 petition for rehearing granted on other grounds 429_f3d_1154 5th cir inter_vivos transfers that are testamentary in nature ie transfers which leave the transferor a significant interest in or control_over the property transferred during his lifetime are included in the value of the gross_estate pursuant to sec_2036 395_us_316 sec_2036 provides in pertinent part sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom see also sec_20_2036-1 estate_tax regs in sum sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent retained an interest or right enumerated in sec_2036 or in the transferred property see 124_tc_95 courts have emphasized that sec_2036 describes a broad scheme of inclusion in the gross_estate not limited by the form of the transaction but concerned with all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s sec_2036 regarding the retention of voting rights with respect to shares of controlled corporations is not herein applicable death 437_f2d_1148 4th cir courts apply a higher level of scrutiny to intrafamily transactions 503_f3d_955 9th cir affg tcmemo_2005_65 371_f3d_257 5th cir estate of bongard v commissioner supra pincite a whether there was a transfer of property by the decedent petitioner concedes that an inter_vivos transfer was made b whether the transfer was a bona_fide sale for an adequate_and_full_consideration in money or money’s worth sec_2036 excepts a bona_fide sale for an adequate_and_full_consideration in money or money’s worth from its scope sec_20_2036-1 estate_tax regs refers to the sec_20_2043-1 estate_tax regs definition of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth sec_20_2043-1 estate_tax regs provides in pertinent part to constitute a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the transfer must have been made in good_faith and the price must have been an adequate and full equivalent reducible to a money value the court_of_appeals for the ninth circuit the court to which an appeal of this case lies has held that in this context we consider the ‘bona fide sale’ and ‘adequate and full consideration’ elements as interrelated criteria estate of bigelow v commissioner supra pincite with respect to the contribution of property to a family limited_partnership we have stated in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation a significant purpose must be an actual motivation not a theoretical justification estate of bongard v commissioner supra pincite citations omitted see estate of bigelow v commissioner supra pincite 471_f3d_848 8th cir affg tcmemo_2005_102 and tcmemo_2005_103 further we have held that the bona_fide sale exception in sec_2036 is applicable only where there was an arm’s- length transaction estate of bongard v commissioner supra pincite the court_of_appeals for the ninth circuit has adopted this position see estate of bigelow v commissioner supra pincite in defining arm’s-length transaction we have said the test to determine whether a transaction is a bona_fide transaction for federal_income_tax purposes is described by the term ‘arm’s length’ or in other words was the transaction carried out in the way that the ordinary parties to a business transaction would deal with each other estate of bongard v commissioner supra pincite quoting 42_bta_1181 a finding that the transferor sought to save estate_taxes does not preclude a finding of a bona_fide sale so long as saving estate_taxes is not the predominant motive accord estate of mirowski v commissioner tcmemo_2008_74 see estate of schutt v commissioner tcmemo_2005_126 thus the proffered evidence is insufficient to establish that estate_tax savings were decedent’s predominant reason for forming schutt i and ii and to contradict the estate’s contention that a true and significant motive for decedent’s creation of the entities was to perpetuate his buy and hold investment philosophy bona_fide sale the record shows that decedent had several nontax reasons for establishing doulos l p in when mrs shurtz was in good health and with her parkinson’s disease under control she her siblings richard barge and betty morris and their respective spouses determined to take action to protect timberlands l p from the litigious environment they believed mississippi to be mr dossett the attorney who advised the family about establishing their family limited_partnerships credibly testified that he regularly advised his clients about the use of limited_partnerships to protect family assets from the risks imposed by mississippi’s litigious atmosphere after their meetings with mr dossett mrs shurtz and her siblings concurrently established family limited_partnerships as part of a coordinated plan on the totality of the evidence we are satisfied that the barge family including the shurtzes had a legitimate concern about preserving the family business and that they established family limited_partnerships to address their concerns preservation of the family business is a legitimate reason for establishing a family limited_partnership in kimbell v united_states supra pincite the court_of_appeals for the fifth circuit examined the bona_fide sale exception to sec_2036 in the context of a family limited_partnership citing its previous holding in church v united_states ustc par big_number at big_number aftr 2d pincite w d tex affd without published opinion 268_f3d_1063 5th cir per curiam the court stated that ‘ p reserving the family ranching business for themselves and their descendants’ was a valid motivating reason to form the partnership we are mindful that the threat to the business must be more than merely speculative see estate of bigelow v commissioner supra pincite as noted supra pp we are satisfied that decedent and her family were actually motivated by a legitimate concern regarding the threat of litigation that went beyond mere speculation that the establishment of family limited_partnerships was a customary response in mississippi to possible lawsuits and that the doulos l p partnership_agreement was designed to limit the exposure of the ownership interests of the partnership eg protection of limited_partnership interests from seizure and the automatic conversion of general_partnership interests to limited_partnership interests moreover the record shows that the establishment of doulos l p facilitated the management of the timberland decedent and her husband contributed to the partnership the undisputed testimony of richard barge demonstrates that having multiple undivided ownership interests impeded the management of the barge timberland this problem also existed with respect to the acres of timberland directly held by decedent we are satisfied that decedent and her husband were aware that the establishment of timberlands l p eased the management of the barge timberland hence we believe it reasonable for them to form doulos l p to hold ownership of their timberland courts have found management efficiency to be a legitimate and significant nontax reason for establishing a family limited_partnership in cases where the property required active_management estate of bigelow v commissioner f 3d pincite efficient management might count as a credible non-tax business_purpose but only if the business of the flp required some kind of active_management as in kimbell kimbell v united_states f 3d pincite property contributed included working oil_and_gas_properties in contrast courts have found that management efficiency is not a legitimate and significant nontax reason for establishing a family limited_partnership where the property did not require active_management estate of bigelow v commissioner supra pincite property contributed consisted of a house that was rented to a tenant see estate of rosen v commissioner tcmemo_2006_115 assets contributed consisted primarily of stocks bonds and cash conducted no business activity and had no business_purpose for its existence we recognize that only a portion of the property contributed to doulos l p required active_management however courts have found this to be sufficient in kimbell v united_states supra pincite the oil_and_gas_properties contributed amounted to only percent of the total assets contributed to the family limited_partnership in the instant case the value of the acres contributed to doulos l p which required active_management was at least percent of the total value of the assets contributed to doulos l pdollar_figure although decedent did not manage 10we determined this percentage by creating a ratio the numerator of which is the stipulated value of the timberland contributed by decedent of dollar_figure and the denominator of which is respondent’s calculation of the value of the timberlands l p interest contributed of dollar_figure plus the above-mentioned dollar_figure the day-to-day operations of the doulos l p timberland no major decision was made without her approval further reverend shurtz who also was consulted before any major decision was made acquired an ownership_interest in the timber business in kimbell the court found that giving the decedent’s son who had managed the business for some time an ownership_interest was a factor in finding that a bona_fide sale occurred see id pincite finally business activities occurred with respect to the timberland in this regard we are mindful that doulos l p annually amortized timber expenses and in it realized gain from the sale of timber cut from its landdollar_figure in conclusion although we recognize that reducing estate_tax was a motivating factor in establishing doulos l p decedent had valid and significant nontax reasons for establishing the partnership these reasons were actual motivation and not merely a theoretical justification see estate of bongard v commissioner t c pincite hence we find that the transfer of property to doulos l p constituted a bona_fide sale 11we note that a family limited_partnership may still be valid even if it does not conduct an active trade_or_business see 382_f3d_367 3d cir affg tcmemo_2002_246 estate of black v commissioner t c __ __ slip op pincite 124_tc_95 full and adequate_consideration the record shows that each partner received an interest in doulos l p that represented adequate_and_full_consideration reducible to money value in estate of bongard v commissioner supra pincite we set out a list of factors by which we determined whether full and adequate_consideration was received here all of these factors have been met first the contributors received interests in the family limited_partnership proportionate to the ownership_interest each contributed decedent and her husband engaged an accountant to calculate the value of a 1-percent general_partnership interest in doulos l p based on the value of the total property being contributed reverend shurtz contributed_property equal to the value of a 1-percent general_partnership interest and mrs shurtz contributed_property equal to the value of the remaining 1-percent general_partnership interest and the 98-percent limited_partnership_interest second the respective assets contributed were properly credited to each partner’s respective capital_account third distributions from doulos l p required a negative adjustment in the distributee partner’s capital_account fourth and most importantly we have found the presence of a legitimate and significant nontax business reason for the establishment of doulos l p by mrs and reverend shurtz in sum we are satisfied on the record before us that the transaction being questioned ie the formation of doulos l p and the contribution of property thereto was carried out in the way that ordinary parties to a business transaction would do business with each other consequently we hold that the transfer of property to doulos l p was made for adequate_and_full_consideration c whether decedent retained an interest or right enumerated in sec_2036 or in the transferred property because we conclude that a bona_fide sale for an adequate_and_full_consideration in money or money’s worth occurred the fair_market_value of the contributed_property is not includable in the value of decedent’s gross_estate consequently we need not address whether decedent retained an interest or right enumerated in sec_2036 or in the transferred property in sum the fair_market_value of decedent’s partnership_interest in doulos l p rather than the fair_market_value of the contributed_property is includable in the value of her gross_estate see estate of black v commissioner t c ___ ___ slip op pincite iii sec_2056 marital_deduction because we have decided that the fair_market_value of mrs shurtz’s partnership_interest in doulos l p and not the fair_market_value of the contributed_property is includable in the fair_market_value of the gross_estate the marital_deduction to which the estate is entitled under sec_2056 is to be computed according to the value of the partnership_interest that actually passed to reverend shurtz see estate of black v commissioner supra at ___ slip op pincite iv conclusion because the values of the assets transferred to doulos l p are not includable in the value of mrs shurtz’s gross_estate there is no estate_tax deficiency and no tax due from the estate consequently the estate is not liable for an addition_to_tax pursuant to sec_6651 to reflect the foregoing decision will be entered for petitioner
